Exhibit 10.2






FelCor Lodging Trust Incorporated
Incentive Compensation Program for Executive Officers, as amended
The Compensation Committee (the “Committee”) of the Board of Directors of FelCor
Lodging Trust Incorporated (“FelCor” or the “Company”) believes that a
substantial portion of compensation should be tied directly to achievement of
targeted performance. In particular, annual cash bonuses are determined based
upon prior-year performance, and shares issuable in respect of long-term equity
incentive awards are determined, in large measure, based upon future
performance.
Annual Cash Incentive Program. As previously disclosed, annual cash bonuses are
determined by reference to base salary and performance over the prior year. Each
employee has a targeted bonus, based upon a percentage of his or her base salary
(the percentage varies depending on position). That percentage is adjusted for
performance between threshold and superior levels as shown in the following
table, which outlines the relevant percentages for FelCor’s executive officers:
 
< Threshold
Threshold
Target
Superior
> Superior
CEO
0.0%
50.0%
125.0%
200.0%
200.0%
President
0.0%
45.0%
90.0%
135.0%
135.0%
EVP
0.0%
37.5%
75.0%
112.5%
112.5%

At or near the beginning of each calendar year, the Committee establishes
targeted performance criteria in the following categories, with the targeted
weight given to those categories as noted below:
Corporate Performance. Each year, the Committee targets corporate performance,
including financial performance (which accounts for at least two-thirds of
overall corporate performance),1 based
________________________________
1 The Committee has been using adjusted EBITDA, a commonly used measure of
performance in many industries, to measure financial performance when
determining annual incentive compensation and anticipates continuing to use
adjusted EBITDA for that purpose. We define EBITDA as net income or loss
attributable to FelCor (computed in accordance with generally accepted
accounting principles (“GAAP”)) plus interest expenses, income taxes,
depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures. Adjustments for unconsolidated partnerships and
joint ventures are calculated to reflect EBITDA on the same basis. We also
adjust EBITDA because excluding certain items provides useful supplemental
information regarding our ongoing operating performance that, combined with
adjusted FFO per share and GAAP net income, is beneficial to understanding of
our operating performance. In addition, the committee may adjust establish
targets and ranges on an interim basis based on changes in underlying
assumptions or circumstances.
In the future, the Committee may determine to use other performance criteria,
including, but not limited to: net earnings (either before or after interest,
taxes, depreciation and amortization); economic value-added; sales or revenue;
net income (either before or after taxes); operating earnings; cash flow
(including, but not limited to, operating cash flow and free cash flow); return
on capital; return on assets (gross or net); return on stockholders’ equity;
return on sales; gross or net profit margin; productivity; expense; margins;
working capital; earnings per share; price per share of common stock; earnings
as a percentage of average capital; earnings as a multiple of interest expense;
business unit economic earnings; total capital invested in assets; funds from
operations; and total stockholder return, any of which may be measured either in
absolute terms, by comparison to comparable performance in an earlier period or
periods, or as compared to results of a peer group, industry index, or other
company or companies or business units.


    



--------------------------------------------------------------------------------




upon a variety of factors, including budgets, industry projections, individual
hotel markets and similar considerations. The Committee also reviews and
approves other corporate objectives for each year (e.g., progress on asset
dispositions, balance sheet initiatives, etc.). These objectives often relate to
long-term strategic objectives and other important operating or management
goals. The Committee scales a range of performance from threshold to superior;
typically, targeted performance is at the linear mid-point between the two, but
not necessarily. After the completion of each year, the Committee quantitatively
and qualitatively assesses management’s progress toward achieving these
objectives and, based on that assessment, determines a composite level of
performance from threshold to superior. Weight: 75%.
Individual Performance. Each FelCor employee, including the Chief Executive
Officer, has individual performance objectives that are established at or near
the beginning of each year. The Chief Executive Officer reviews and approves the
performance objectives of FelCor’s other executive officers, and the Committee
reviews our Chief Executive Officer’s performance objectives, which typically
closely track our corporate objectives (financial and non-financial). After
completion of each year, as with non-financial corporate performance, individual
performance is reviewed and assessed by an employee’s direct supervisor or, in
the case of the Chief Executive Officer, by the Board or (typically) the
Committee, resulting in a composite level of performance from threshold to
superior. Weight: 25%
Overall Minimum Financial Performance. The Committee and the Board of Directors
believe that there should be a minimum level of financial performance below
which, regardless of other corporate or individual performance, no programmatic
(as opposed to discretionary) bonus compensation should be paid.
The Committee and the Board of Directors reserve the absolute right and
discretion to review and modify performance objectives, thresholds and criteria
at any time in light of changes in circumstances or to withhold all or a portion
of an employee’s programmatic cash bonus in light of the Committee’s independent
assessment of performance. Similarly, the Committee and the Board of Directors
have the independent discretion, as part of the Company’s overall compensation
program, to award cash bonuses and other compensation outside of the annual
incentive programs based on relevant considerations at the time.
Long-Term Equity Incentive Program. As previously disclosed, FelCor awards
restricted stock units to its executive officers annually, and the number of
shares issuable with respect to any such award is determined with reference to
his or her base salary when the award is made (the actual target percentage
varies depending on position), divided by the closing price of those shares on
the award date, and future performance. The target award (shown as a percentage
of award-date base salary) for (i) the Chief Executive Officer is 275%, (ii) the
President is 200%, and (iii) each other executive officer is 175%, weighted
evenly at target among (x) performance units that vest after three years based
on the Company’s total stockholder return (stock price appreciation, plus
distributions made, over a defined time period) (“TSR”) relative to an index
comprised of its performance peers2 over that same period, (y) performance units
that vest after three years based on the Company’s adjusted funds from
operations (“Adjusted FFO”)3 per share over those three years, and (z) service
units that vest annually in equal
_____________________________
2 As previously disclosed, the Committee had selected the following companies to
comprise the peer group: Ashford Hospitality Trust, DiamondRock Hospitality
Company, Hersha Hospitality Trust, Hospitality Properties Trust, LaSalle Hotel
Properties, RLJ Lodging Trust, Ryman Hospitality Properties, Inc., Summit Hotel
Properties, Inc., Sunstone Hotel Investors, Inc. and Xenia Hotels & Resorts. As
previously disclosed, the Committee may eliminate or change the companies in the
peer group in the future to account for changes in the characteristics and
circumstances of FelCor and any of the peer companies, as well as other factors
deemed relevant at the time.
3 FFO is a measure of financial performance commonly used by real estate
investment trusts. As with EBITDA, FFO not calculated and presented in
accordance with GAAP. We compute FFO in accordance with standards


2



--------------------------------------------------------------------------------




annual increments over three years.4 For performance-vesting restricted stock
units, the number of shares that are issuable upon vesting is determined based
upon the following:
Total Stockholder Return. The Committee currently evaluates the Company’s TSR
relative to TSR for the performance peers to determine market-based performance
(in the future the Committee may, based on circumstances at the time, elect to
use absolute TSR or another market-based performance metric). Performance units
vesting based on TSR will vest, and the underlying shares will be issued
(together with accrued dividends), shortly after the end of the three-year
performance period, when the Committee certifies that performance in accordance
with Section 162(m) of the Internal Revenue Code, as amended (“Section 162(m)”).
The actual number of shares issuable as an award vests will be determined based
on TSR over that three-year performance period, relative to the performance
peers, based on the following performance schedule (to the extent threshold
performance is not achieved for the performance period, the award will be
forfeited):
Rank
(Relative to Peers)
 
Percentile
(Among Peer Group)
 
Payout
(Relative to Target)
1
 
100th
 
 
 
200%
2
 
90th
 
 
 
200%
3
 
80th
 
 
 
175%
4
 
70th
 
 
 
150%
5
 
60th
 
 
 
125%
6
 
50th
 
 
 
100%
7
 
40th
 
 
 
50%
8
 
30th
 
 
 
25%
9
 
20th
 
 
 
-
10
 
10th
 
 
 
-
11
 
-
 
 
 
-

TSR is measured for the three-year performance period (the award year and the
immediately following two years) using the weighted-average trading price of
shares of the Company’s common stock and its peers’ common stock for 20 trading
days immediately preceding the first and last days of the performance period.
Adjusted FFO per Share. Each year, the Committee establishes targeted adjusted
FFO for the year at 100 on an index extending from threshold (corresponding to
zero on the index) to superior (corresponding to 200 on the index) performance.
Shortly after the end of the three-year performance period, in accordance with
Section 162(m), the Committee will certify actual indexed adjusted FFO per share
for that year (“Indexed FFO”), at which time the performance units that vest
based on adjusted FFO per share will vest, and the underlying shares will be
issued (and accrued dividends will be paid). The
_______________________________
established the National Association of Real Estate Investment Trusts
(“NAREIT”), which defines FFO as net income or loss attributable to parent
(computed in accordance with GAAP), excluding gains or losses from sales of
property, plus depreciation, amortization and impairment losses. (Other REITs
may not define the term in accordance with NAREIT’s definition or may interpret
the NAREIT’s definition differently.) We adjust FFO because excluding certain
items provides useful supplemental information regarding our ongoing operating
performance that, combined with adjusted EBITDA and GAAP net income, is
beneficial to understanding of our operating performance.
4 The Committee maintains the discretion to change the targeted weight,
performance criteria and vesting of restricted stock units awarded in the
future.


3



--------------------------------------------------------------------------------




actual number of shares issuable as an award vests will correspond to the
product of the average Indexed FFO for the three award years, multiplied by the
target amount, not to exceed 200% of the target amount.
General Terms. The following terms are also generally applicable to all awards
of restricted stock units:
•
Awards vest on an accelerated basis upon an awardee’s retirement at age 60 or
older or upon the executive’s death or disability (as defined in the applicable
equity grant contract). The amount of shares issuable under such circumstances
for all outstanding awards (x) based on TSR shall be determined by reference to
relative TSR through the termination date, based upon the weighted-average
trading price of shares of the Company’s common stock and its peers’ common
stock for the 20 trading days immediately preceding the termination date, and
(y) based on adjusted FFO per share, shall be determined using average Indexed
FFO for any completed award years and, if there are no completed award years, at
target.

•
Awards also vest upon a change in control in accordance with the provisions in
the applicable equity grant contract and, if applicable, the executive’s change
in control and severance agreement. The amount of shares issuable under such
circumstances shall be the greater of (x) the target number of shares issuable
under such awards and (y) the number of shares that would be issued (a) with
reference to relative TSR, based upon the weighted-average trading price of
shares of the Company’s common stock and its peers’ common stock for the five
full trading days immediately following first disclosure of the definitive
material terms of the transaction or (b) with reference to adjusted FFO per
share, based upon Indexed FFO for any completed award years and, if there are no
completed award years, at target.

•
If insufficient shares are available for awards under the Company’s equity
compensation plans, or the Company is otherwise limited in the number of shares
it can award to any individual under such plans, the award shall be made with
reference to a like number of shares of stock, but be settled in cash having
equivalent value of such shares at the vesting date.

•
Dividends accrue with respect to unvested awards and will be paid, in lump sum,
with respect to shares that are issued when an award vests (or cash is paid in
lieu of such shares in settlement of such award, under the circumstances
described above) for any reason.

•
If an awardee ceases to be an employee of the Company prior to vesting of an
award, other than by reason of such executive’s retirement after age 60, death
or disability, or as a result of any change in control, the award shall
immediately terminate and be forfeited by the executive, except as otherwise
agreed in writing and approved by the Committee.





4

